Name: Council Regulation (EEC) No 235/79 of 5 February 1979 amending Regulation (EEC) No 1696/71 on the common organization of the market in hops as regards the verification of the equivalence of attestations accompanying hops imported from non-member countries
 Type: Regulation
 Subject Matter: technology and technical regulations;  plant product;  agricultural policy
 Date Published: nan

 Avis juridique important|31979R0235Council Regulation (EEC) No 235/79 of 5 February 1979 amending Regulation (EEC) No 1696/71 on the common organization of the market in hops as regards the verification of the equivalence of attestations accompanying hops imported from non-member countries Official Journal L 034 , 09/02/1979 P. 0004 - 0004 Finnish special edition: Chapter 3 Volume 10 P. 0175 Greek special edition: Chapter 03 Volume 24 P. 0051 Swedish special edition: Chapter 3 Volume 10 P. 0175 Spanish special edition: Chapter 03 Volume 15 P. 0133 Portuguese special edition Chapter 03 Volume 15 P. 0133 COUNCIL REGULATION (EEC) No 235/79 of 5 February 1979 amending Regulation (EEC) No 1696/71 on the common organization of the market in hops as regards the verification of the equivalence of attestations accompanying hops imported from non-member countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Article 5 (2) of Council Regulation (EEC) No 1696/71 on the common organization of the market in hops (2), as last amended by Regulation (EEC) No 1170/77 (3), provides that the equivalence to Community certificates of attestations accompanying hops imported from non-member countries issued by the authorities of the country of origin shall be verified by 31 December 1978 at the latest; Whereas at present only a limited number of non-member countries have undertaken to ensure that the hops they export to the Community are of the required quality characteristics and have appointed bodies to issue attestations accordingly ; whereas the equivalence of such attestations to the Community certificates has been recognized; Whereas certain other non-member countries require more time to set up the administrative procedures and checks necessary; Whereas, moreover, the trend on the world market for hops suggests that new producer countries will enter this market in the relatively near future ; whereas it accordingly seems advisable not to fix final dates for the verification of the equivalence of attestations accompanying products exported by such countries to the Community, HAS ADOPTED THIS REGULATION: Article 1 In the last sentence of Article 5 (2) of Regulation (EEC) No 1696/71 the words "by 31 December 1978 at the latest" shall be deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1979. For the Council The President P. MEHAIGNERIE (1)Opinion delivered on 19 January 1978 (not yet published in the Official Journal). (2)OJ No L 175, 4.8.1971, p. 1. (3)OJ No L 137, 3.6.1977, p. 7.